EXHIBIT 10.1

 

CONSULTING SERVICES AGREEMENT

 

THIS CONSULTING SERVICES AGREEMENT (the “Agreement”) is made and entered into by
and between China Grand Resorts, Inc., a Nevada corporation (the “Company”), and
Bryan Glass (“Consultant”), dated as of this 6th day of May 2016 (the “Effective
Date”).

 

RECITALS

 

WHEREAS, the Company desires to engage Consultant to render the services
described on Exhibit A and Consultant agrees to provide such advice and services
to the Company through a consulting relationship with the Company.

 

NOW, THEREFORE, in consideration of the mutual obligations specified in this
Agreement, the parties agree to the following:

 

1. Consulting Services Engagement. The Company hereby retains Consultant, and
Consultant hereby accepts such retention, to perform consulting services for the
Company as set forth herein.

 

(a) Scope. Consultant shall provide consulting services (“Services”) to the
Company as defined in Exhibit A attached hereto.

 

(b) Performance and Time Commitment. Consultant shall render the Services
working at least three full (3) days a week at the Company’s principal place of
business, other Company locations, or at other places upon mutual agreement of
the parties, and as available on other days remotely. Subject to this Agreement,
Company acknowledges that Consultant has other clients.

 

(c) Professional Standards. The manner and means used by Consultant to perform
the Services desired by the Company are in the discretion and supervision of the
Chief Executive Officer of the Company. Consultant’s Services, and the results
thereof, will be performed with and be the product of the highest degree of
professional skill and expertise.

 

(d) Independent Contractor Status. It is understood and agreed that Consultant
is an independent contractor, is not an agent or employee of the Company, and is
not authorized to act on behalf of the Company. Consultant agrees not to hold
itself out as, or give any person any reason to believe that it is, an employee,
agent, or partner of the Company. Consultant’s employees will not be eligible
for any employee benefits, nor will the Company make deductions from any amounts
payable to Consultant for taxes or insurance. All payroll and employment taxes,
insurance, and benefits of Company’s employees shall be the sole responsibility
of Consultant. Consultant retains the right to provide services for others
during the term of this Agreement and is not required to devote its services
exclusively for the Company.

 



  1

   



 

2. Compensation and Reimbursement.

 

(a) In consideration of Consultant’s provision of the Services, the Company
shall issue to Consultant 30 million shares (“Shares”) of the Company’s common
stock.

 

(b) The Company shall reimburse Consultant for pre-approved expenses actually
incurred by Consultant in performing the Services, including but not limited to
travel and accommodation expenses, so long as such expenses are reasonable and
necessary as determined by the Company. Consultant shall maintain adequate books
and records relating to any expenses to be reimbursed and shall submit requests
for reimbursement in a timely manner and form acceptable to the Company.

 

3. Representations and Warranties of Consultant.

 

(a) Authority. Consultant has all necessary power and authority to execute and
deliver this Agreement and to carry render the Services.

 

(b) No Conflicts. Consultant is not party to any agreement that would conflict
with the terms of this Agreement or that would prohibit Consultant from
rendering the Services.

 

(c) Representations with Respect to the Shares.

 

(i) Purchase for Own Account for Investment. Consultant is acquiring the Shares
for Consultant’s own account for investment purposes only and not with a view
to, or for sale in connection with, a distribution of the Shares within the
meaning of the Securities Act of 1933, as amended (the “Securities Act”).
Consultant has no present intention of selling or otherwise disposing of all or
any portion of the Shares and no one other than Consultant has any beneficial
ownership of any of the Shares.

 

(ii) Access to Information. Consultant has had access to all information
regarding the Company and its present and prospective business, assets,
liabilities and financial condition that Consultant reasonably considers
important in making the decision to accept the Shares as compensation for the
Services, and Consultant has had ample opportunity to ask questions of the
Company’s representatives concerning such matters and this investment.

 

(iii) Acknowledgement of Risks. Consultant is fully aware of: (i) the highly
speculative nature of the investment in the Shares; (ii) the financial hazards
involved; (iii) the lack of liquidity of the Shares and the restrictions on
transferability of the Shares; and (iv) the tax consequences of an investment in
the Shares. Consultant is capable of evaluating the merits and risks of this
investment, has the ability to protect Consultant’s own interests in this
transaction and is financially capable of bearing a total loss of this
investment.

 

(iv) Restricted Securities. Consultant acknowledges that the Shares are
“restricted securities” as such term is defined under Rule 144 promulgated under
the Securities Act and may not be offered for sale. sold, assigned or
transferred unless the Shares have been registered pursuant to Section 5 under
the Securities Act or unless an exemption from the registration provisions of
the Securities Act is available for any such transaction. In connection with any
offer, sale, assignment or transfer of the Shares other than pursuant to an
effective registration statement under the Securities Act or an exemption from
the registration provisions thereof, the Company may require the Consultant to
provide to the Company an opinion of counsel selected by the Consultant, the
form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transaction does not require registration
thereof under the Securities Act. As a condition of transfer, any such
transferee shall execute an agreement in favor of the Company agreeing to be
bound by the terms of these transfer restrictions.

 



  2

   



 

(v) Legend. Consultant agrees to the imprinting, so long as is required by this
Section 4.01, of a legend on the certificate(s) or instruments representing any
of the Securities substantially in the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED FOR SALE, SOLD,
ASSIGNED, PLEDGED, GIVEN, TRANSFERRED OR OTHERWISE DISPOSED OF OR ENCUMBERED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

 

4. Confidential Information. During the term of this Agreement and in the course
of Consultant’s performance hereunder, Consultant may receive or otherwise be
exposed to confidential and proprietary information relating to the Company’s
technology, including know-how, data, copyrights, inventions, trade secrets,
developments, plans business practices, and strategies. Such confidential and
proprietary information of the Company (collectively referred to as
“Information”) may include but not be limited to: (i) confidential and
proprietary information supplied to Consultant with the legend “Company
Confidential” or equivalent; (ii) the Company’s marketing and customer support
strategies, financial information, internal organization, employee information,
and customer lists; (iii) technology, including, inventions, development
efforts, data, software, trade secrets, processes, methods, product and know-how
and show-how; (iv) all derivatives, improvements, additions, modifications, and
enhancements to any of the above; and (v) information of third parties as to
which the Company has an obligation of confidentiality. Consultant acknowledges
the confidential nature of the Information and agrees that the Information is
the sole, exclusive and valuable property of the Company. Accordingly,
Consultant agrees not to reproduce any of the Information without the applicable
prior written consent of the Company, not to use the Information except in the
performance of this Agreement, and not to disclose all or any part of the
Information in any form to any third party, either during or after the term of
this Agreement. Upon termination of this Agreement for any reason, including
expiration of term, Consultant agrees to cease using and to return to the
Company all whole and partial copies and derivatives of the Information, whether
in Consultant’s possession or under Consultant’s direct or indirect control.

 

5. Term of Agreement. This Agreement shall commence as of the date set forth
above and shall continue until the completion of the Services; provided,
however, that this Agreement may be terminated by either party upon thirty (30)
days notice. In the event of termination, Consultant shall cease work
immediately after giving or receiving such notice or termination, unless
otherwise advised by the Company to continue work during the notice period.
Consultant shall return to the Company all Information and other materials
belonging to the Company, and shall notify the Company of costs incurred up to
the termination date. Sections 3(c), 4, 8, 9 and 10 of this Agreement shall
survive any termination of this Agreement.

 

6. Compliance with Applicable Laws. Consultant warrants that all material
supplied and work performed under this Agreement complies with or will comply
with all applicable United States and foreign laws and regulations.

 

7. Assignment; Benefit. This Agreement is for the exclusive services of
Consultant and may not be assigned by Consultant or the Company, nor shall it be
assignable by operation of law by either party, without the prior written
consent of the other party. The parties’ rights and obligations under this
Agreement will bind and inure to the benefit of their respective successors,
heirs, executors, and administrators and permitted assigns.

 

8. Legal and Equitable Remedies. Consultant hereby acknowledges and agrees that
in the event of any breach of this Agreement by Consultant, including the actual
or threatened disclosure of Information without the prior written consent of the
Company, the Company will suffer an irreparable injury, such that no remedy at
law will afford it adequate protection against, or appropriate compensation for,
such injury. Accordingly, Consultant hereby agrees that the Company shall be
entitled to specific performance of Consultant’s obligations under this
Agreement, as well as such further relief as may be granted by a court of
competent jurisdiction.

 



  3

   



 

9. Governing Law; Severability. This Agreement shall be governed by and
construed according to the laws of the State of New York. If any provision of
this Agreement is found by a court of competent jurisdiction to be
unenforceable, that provision shall be severed and the remainder of this
Agreement shall continue in full force and effect.

 

10. Injunctive Relief for Breach. Consultant’s obligations under this Agreement
are of a unique character that gives them particular value; breach of any of
such obligations will result in irreparable and continuing damage to the Company
for which there will be no adequate remedy at law; and, in the event of such
breach, the Company will be entitled to injunctive relief and/or a decree for
specific performance, and such other and further relief as may be proper
(including monetary damages if appropriate).

 

11. Complete Understanding; Modification. This Agreement, together with its
Exhibits, constitutes the final, exclusive and complete understanding and
agreement of the Company and Consultant with respect to the subject matter
hereof. Any waiver, modification or amendment of any provision of this Agreement
shall be effective only if in writing and signed by a Company officer.

 

12. Notices. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery to the appropriate address or sent by certified or registered mail,
three days after the date of mailing.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 



 

COMPANY:

 

CONSULTANT:

 

 

 

 

 

CHINA GRAND RESORTS, INC.

 

BRYAN GLASS

 

 

 

 

 

By: /s/ Bryan Glass

 

By: /s/ Bryan Glass

 

 

 

 

 

Print Name: Bryan Glass

 

Print Name: Bryan Glass

 

 

 

 

 

Title: President

 

 



 

EXHIBIT A

 

SERVICES

 

Nature of Services:

 

General organizational, business affair and business development services, as
approved by CEO, including without limitation:

 



 

1.

 

to identify, negotiate with and consummate, subject to the approval of the board
of directors, a business transaction whereby the Company merges with or acquires
a development stage or operating company or acquires assets from which the
Company may develop a business.



 



  4  



 